Citation Nr: 0018027	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for iron deficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to April 1955 
and from November 1990 to March 1991.  In addition, the 
veteran had 18 years of service in the United States Naval 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Pittsburgh, Pennsylvania RO.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
prostate cancer, colon cancer, hypertension and iron 
deficiency are not accompanied by any medical evidence to 
support those allegations.

2. The claims for entitlement to service connection for 
prostate cancer, colon cancer, hypertension and iron 
deficiency are not plausible.


CONCLUSION OF LAW

The claims for entitlement to service connection for prostate 
cancer, colon cancer, hypertension and iron deficiency are 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's first period of active service was from May 
1951 to April 1955.  Service medical records from the 
veteran's first period of active service, including an April 
1955 separation examination report, are negative for 
complaints or findings related to prostate cancer, colon 
cancer, hypertension, or iron deficiency.

Following this initial period of active service, the veteran 
had 18 years of service in the United States Naval Reserves.  
Annual examinations conducted in January 1975, September 
1976, January 1978, November 1978, January 1980, August 1980, 
September 1981, August 1982, September 1983, May 1985, 
December 1986, December 1987, August 1988, and September 1990 
revealed no complaints or findings related to prostate 
cancer, colon cancer, hypertension, or iron deficiency.

The veteran's second period of active service was from 
November 1990 to March 1991.  Service medical records from 
the veteran's second period of active service, including a 
March 1991 separation examination report, are negative for 
complaints or findings related to prostate cancer, colon 
cancer, hypertension, or iron deficiency.

In January 1998, the veteran filed a claim for service 
connection for prostate cancer, colon cancer, hypertension, 
and iron deficiency.  The veteran stated that he did not 
receive any treatment for these disabilities during his 
military service.  The veteran further stated that he 
received treatment following service at the Altoona VA 
Medical Center (VAMC).

Outpatient treatment records from the Altoona VAMC dated from 
1996 to 1998 note that the veteran was seen on several 
occasions with various complaints.  An August 1996 VA 
outpatient treatment report notes a blood pressure reading of 
182/98; diagnosis was hypertension.  An October 1996 
treatment record notes findings of elevated prostate-specific 
antigen (PSA).  A February 1997 treatment record notes that 
the veteran's PSA was 15.21 in September 1996.  The veteran 
underwent a needle biopsy of the prostate.  In May 1997, the 
veteran underwent a prostatectomy.  Assessment was prostate 
cancer.  The veteran was seen in July 1997; impression was 
hypertension.  A clinical laboratory report dated in December 
1997 notes that the veteran's iron level was 29 ug/dl; it was 
indicated that this was 
an abnormally low level.  A January 1998 radiology report 
notes that the veteran was seen to rule out a mass in his 
colon.  Upon examination, findings included a persistent 
filling defect and narrowing in the proximal descending colon 
at the splenic flexure.  Impression was carcinoma of the 
proximal descending colon at the splenic flexure.  

In a statement received by the RO in December 1998, the 
veteran contended that he was exposed to certain chemical 
substances during service.  Specifically, the veteran 
reported that during his first period of service from 1951 to 
1955, he worked in the ship's catapult machine room.  He 
stated that when the hydraulic fluid that operated the 
machine "became hot [he] was exposed to the fumes for hours 
at a time."  In addition, the veteran reported that from 
1972 to 1991, as a member of the Navy Sea Bees, he attended 
chemical and biological training sessions.  He stated that 
these training sessions "included periods of time when I had 
to go into gas chambers . . . without a gas mask."  In 
addition, the veteran reported that he loaded ammunition 
ships with bomb and rockets while stationed in Guam from 1990 
to 1991.  He stated that the ammunition was shored with 
lumber that was treated with a "chemical substance" that 
burned his hands.  The veteran stated, "My team doctor at 
the VA medical center feels that all the years I put in the 
military and my exposure to certain substances could have a 
bearing on my medical problems."

By rating decision dated in July 1998, the RO denied service 
connection for prostate cancer, colon cancer, hypertension, 
and an iron problem.  The veteran was advised of the evidence 
needed to complete his application for service connection.  
Specifically, the RO stated, "If the veteran submits medical 
evidence confirming his opinion that his jobs in the Navy 
caused his present conditions, we would reconsider the 
decision."  In a statement of the case (SOC) issued in 
December 1998, the RO again advised the veteran of the 
evidence needed to complete his application for service 
connection.

No additional evidence has been submitted by the veteran.


Analysis

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated during active military, naval, or air service.  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.6(a) (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and certain enumerated 
chronic diseases, to include cancer and hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Notwithstanding such 
presumption, regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claims for service connection for prostate cancer, colon 
cancer, hypertension and iron deficiency are not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With the above in mind, the Board notes that the veteran's 
service medical records do not show any diagnosis referable 
to prostate cancer, colon cancer, hypertension or iron 
deficiency.  Moreover, there is no diagnosis of prostate 
cancer, colon cancer, hypertension or iron deficiency during 
the one-year presumptive period following the veteran's 
separation from active service in March 1991.  The earliest 
medical evidence of prostate cancer is 1996 VA treatment 
records, which note findings of elevated PSA.  Subsequent VA 
treatment records dated in 1997 note a diagnosis of prostate 
cancer; however, prostate cancer has never been linked to the 
veteran's military service by any medical evidence.  
Similarly, the earliest medical evidence of colon cancer is a 
January 1998 VA treatment record and, again, carcinoma of the 
colon has never been linked to the veteran's military service 
by any medical evidence.  The earliest medical evidence of 
hypertension is an August 1996 VA treatment record which has 
never been linked to the veteran's military service by any 
medical evidence.  The earliest medical evidence of iron 
deficiency is a December 1997 VA clinical laboratory report.  
The Board notes that iron deficiency has never been linked to 
the veteran's military service by any medical evidence.

The veteran contends that he has prostate cancer, colon 
cancer, hypertension and iron deficiency that are related to 
military service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

No competent medical evidence has been presented which tends 
to prove that the veteran has prostate cancer, colon cancer, 
hypertension or iron deficiency related to service.  
Moreover, while the requirement that there be a nexus between 
a current disability and service may be satisfied by a 
presumption that these disabilities manifested to a 
compensable degree within a year of service, evidence tending 
to show that this has been the case has not been submitted.  
Caluza, supra.

For the reasons discussed above, the Board finds that the 
veteran's claims of entitlement to service connection for 
prostate cancer, colon cancer, hypertension and iron 
deficiency are not well grounded.  Where a claim is not well 
grounded it is incomplete.  When the veteran has put the VA 
on notice that there is evidence which, if obtained, could 
render the claim for benefits well-grounded, then 38 U.S.C.A. 
§ 5103(a) requires that the VA notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its July 1998 
rating decision and December 1998 SOC; however, the veteran 
has not submitted the necessary evidence.


ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for colon cancer is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for iron deficiency is 
denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

